 
Exhibit 10.1


Contract No.: [R- 19507]


August 14th, 2014


Calgon Carbon (Suzhou) Co., Ltd.

--------------------------------------------------------------------------------



Dear Sir,
 

Re:
RMB5,000,000.00 Uncommitted Revolving Loan Facility Letter


We, Bank of Tokyo-Mitsubishi UFJ (China), Ltd., acting through its Shanghai
branch are pleased to confirm our agreement to provide an uncommitted RMB
revolving loan facility Contract No.: R-  19507  (the “Facility”) on the terms
and conditions set out in this letter (this “Facility Letter”).
 

1.
THE BORROWERS
 
   
English Name
 
Calgon Carbon (Suzhou) Co., Ltd.
 
 
Chinese Name
 
graphic [chinese_name.jpg]
 
Registered Number
 
320500400038293
 
Registered Address
 
graphic [registered_address.jpg]
 
The Borrower is a wholly-foreign-owned enterprise with independent legal person
status duly established and registered under the laws of the People’s Republic
of China (the "PRC").

 

2. THE LENDER       Bank of Tokyo-Mitsubishi UFJ (China), Ltd.      3. LENDING
BRANCH       Shanghai Branch.      4. TYPE OF FACILITY     4.1 
The Facility made available to the Borrowers under this Facility is a RMB
revolving loan facility for drawing by written notice.
    4.2  The Facility is made available on an uncommitted basis.      5. 
FACILITY AMOUNT        The maximum available amount under this Facility Letter
(“Facility Amount”) shall not exceed Renminbi [Five Million] (RMB5,000,000.00) 

 
 
- 1 -

--------------------------------------------------------------------------------

 
                    
6.
PURPOSE
   
General working capital.
 
7.
AVAILABILITY PERIOD
 
7.1
The Facility shall be available until July 19th, 2015 subject to the conditions
precedent set out in this Facility Letter, unless it is terminated before that
date ("Availability Period").
 
7.2
The Borrower may request an advance in accordance with Clause 8 at any time
during the Availability Period.
 
7.3
The Facility is made available on an uncommitted basis.
 
7.4
Any amount undrawn at the end of the Availability Period shall be automatically
cancelled.
 
8.
DRAWDOWN
 
8.1
The Borrower may submit one or more written requests for advance ("Advance
Request") under this Facility Letter in the form of the Exhibit 1 to this
Facility Letter or in such other form acceptable to the Lender and shall provide
such other information as the Lender may from time to time request. The Advance
Request must be submitted by facsimile and followed by notice by telephone at
least three (3) Banking Days prior to the proposed drawdown date for the
advance, specifying, among others:
   
(a)
the proposed amount of the advance to be drawn, which must comply with Clause
8.3;
   
(b)
the proposed drawdown date; and
   
(c)
the proposed repayment date (each a "Repayment Date"), which must comply with
Clause 8.4.
   
The faxed Advance Request must be followed by the original to the Lender. The
Lender may, but shall not be obliged to, regard the faxed Advance Request as
good and valid notice.
 
8.2
Any Advance Request for advance shall be irrevocable. The Borrower shall not be
entitled to cancel or withdraw an Advance Request. The Lender may agree to allow
cancellation of an Advance Request subject to the relevant Borrower paying all
cost and expenses under Clause 15.4.
   
The Lender's confirmation of an Advance Request (if any) or (if there is no such
confirmation) the records (whether in document or electronic form) of the Lender
shall be conclusive evidence as against the relevant Borrower of the terms on
which an advance is made. Without limiting the generality of the above the
Lender may require the Borrower to verify the correctness of any notice of
confirmation and the Borrower undertakes to examine and verify each and every
notice of confirmation by signing, dating and returning a copy of the notice to
the Lender.

 
 
- 2 -

--------------------------------------------------------------------------------

 


8.3
The minimum amount of any advance shall be RMB500,000.00 and advances shall only
be permitted in whole multiples of RMB100,000.00.  
8.4
The period between the drawdown date of an advance and its Repayment Date shall
be any period as selected by the Borrower by specifying the Repayment Date in
the relevant Advance Request. The Repayment Date must not be after the date
falling twelve (12) months after the proposed drawdown date (the "Final Maturity
Date").  
9.
REPAYMENT AND PREPAYMENT  
9.1
Each advance shall be repaid in full by one repayment falling due on its
Repayment Date.     On the Repayment Date of each advance the Borrower shall
repay the entire principal amount advanced by the Lender to it together with all
interest and unpaid fees or other charges payable on such advance pursuant to
the terms of this Facility Letter. If the Repayment Date is not a Banking Day
then it shall instead be the immediately following Banking Day unless that day
falls in the next calendar month or after the Final Maturity Date in which case
it shall be the immediately preceding Banking Day.  
9.2
(a)
If it gives at least five (5) Banking Days prior written notice to the Lender,
the Borrower may with the written consent of the Lender, prepay all or part of
the principal amount advanced to it by the Lender under this Facility Letter.
   
(b)
Any prepayment by a Borrower under this Clause 9.2 must include all interest and
unpaid fees or charges payable on the relevant prepayment date together with all
interest, fees or charges that would have been payable by the Borrower in
respect of the amount prepaid between the relevant prepayment date and the
relevant Repayment Date in respect of each advance being prepaid, which amount
will be reduced if the Lender is able to relend or reinvest the principal amount
so prepaid between the relevant prepayment date and the relevant Repayment Date
by the amount of interest to the Lender on so relending or reinvesting the
amount prepaid, plus any other reasonable cost or expense incurred by the Lender
arising out of such payment or prepayment. A certificate of the Lender setting
forth the basis for the determination of the amount to be paid by the Borrower
pursuant to the preceding sentence shall be conclusive evidence.
   
(c)
The amount of any prepayment must be a minimum of RMB500,000.00 and a whole
multiple of RMB10,000.00.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 
(d)
The Borrower shall provide the Lender with copies of all necessary approvals
from relevant government agencies which relate to each prepayment under this
Facility Letter at least five (5) Banking Days before a prepayment.
   
(e)
Any notice of prepayment given under this Clause 9.2 is irrevocable.
 
9.3
Any amount repaid or prepaid in accordance with this clause may be re-borrowed
pursuant to the terms of this Facility Letter.  
10.
INTEREST PAYMENT AND INTEREST RATE  
10.1
The Borrower shall pay interest in respect of each advance made to it on the
relevant Repayment Date.  
10.2
Interest on an advance shall be calculated daily at 105% of the relevant base
rate applicable to the advance, as published by the People's Bank of China and
effective on the date of advance (the "PBOC Base Rate"). In calculating the
interest payable for any period the first day of that period shall be included
and the last day shall be excluded.  
10.3
Interest on any advance under this Facility Letter shall be calculated on the
basis of actual number of days elapsed in a year of three hundred and sixty
(360) days.  
10.4
If the Borrower fails to pay any sum when due under this Facility Letter (each
such sum an "overdue sum") then that Borrower shall pay default interest on that
overdue sum at the maximum default rate permitted to be charged under the
applicable laws and regulations, for the period from the due date to the date of
actual payment, as well after as before judgment. Any default interest under
this clause shall accrue from day to day and be immediately due and payable. Any
interest payable under this clause which is not paid when due shall be deemed an
overdue sum and itself bear interest accordingly.  
11.
CONDITIONS PRECEDENT  
11.1
Before the first advance is made to the Borrower, the Borrower shall provide the
documents and information listed below:    
(a)
up to date copies of the Articles of Association, the current Business License,
other constituent documents as appropriate, the original approval certificate
for establishment of the Borrower as a foreign investment enterprise and
approval certificate(s) (if any) for each amendment to any document listed
above;
   
(b)
resolutions of its board of directors and/or shareholders (as may be required
under its constituent documents) evidencing acceptance of the terms of:

           

 
- 4 -

--------------------------------------------------------------------------------

 
           

   
(i)
this Facility Letter;
     
(ii)
the letter of undertaking constituting a part of this Facility Letter required
by the Lender to be executed by that Borrower in relation to the Facility (the
"Letter of Undertaking");
     
(iii)
such other agreement(s) or documents as may be required by the Lender,
      and authorizing the appropriate officer(s) to sign for and on behalf of
that Borrower:      
(iv)
this Facility Letter;
     
(v)
the Letter of Undertaking which that Borrower is required by the Lender to
execute;
     
(vi)
such other agreement(s) required by the Lender; and
     
(vii)
all notices, requests, letters or other communications required to be given or
made to the Lender in connection with this Facility Letter, the Letter of
Undertaking to which the Borrower is required by the Lender to execute, or the
Facility;
   
(c)
duly certified specimen signatures of that Borrower's board of directors and of
the duly authorized officer(s) of that Borrower together with a copy of the
passport or other identification document of each person;    
(d)
a certificate from a director of the Borrower stating:      
(i)
that there has been no material adverse change in the business activities, the
operations, performance or assets of the Borrower; and
     
(ii)
there is no actual pending or threatened litigation or proceedings that may have
a material adverse effect; and
   
(e)
this Facility Letter, the Letter of Undertaking and other documents mentioned at
(b) above duly signed and sealed by it.  
11.2
All documents referred to above, other than original documents, shall be
certified by a director of the Borrower as being true, complete and up to date
and shall be in a form satisfactory to the Lender.  
11.3
The Borrower shall, in addition to the conditions precedent under Clause 11.1,
ensure that the following shall be provided to the Lender before the first
advance is made to the Borrower:    
(a)
evidence that any stamp duty payable on this Facility Letter has been paid in
full by the Borrower;

 
 
- 5 -

--------------------------------------------------------------------------------

 
 

 
(b)
an original letter of guarantee issued by Calgon Carbon Corporation (the
"Guarantor") in a form satisfactory to the Lender (the "Guarantee"); and    
(c)
such other documents, opinions, certificates, consents, and assurances and
information as the Lender may require.  
11.4
In addition, it is a condition precedent to the Lender's obligation to make each
advance under the Facility that:    
(a)
no Event of Default (as defined in Clause 12) subsists at the date of the
Advance Request or the proposed drawdown date or will result from the provision
of the advance under this Facility Letter;    
(b)
the representations and warranties by the Borrower in this Facility Letter are
true as at the date of the Advance Request and the proposed date of advance; and
   
(c)
the Borrower has complied with any Letter of Undertaking to which it is a party.
 
12.
EVENTS OF DEFAULT     The Lender shall have the right by written notice to the
Borrower to demand immediate repayment of any and/or all of the principal sums
advanced and payment of any and/or all interest, fees and other amounts payable
by the Borrower on and at any time after the occurrence of any of the following
events or circumstances (each an "Event of Default"):    
(a)
the Borrower or the Guarantor (each an "Obligor") fails to, or in Lender's
reasonable opinion, is unable to repay or pay any sum due under this Facility
Letter or the Guarantee, or in respect of any other loan, advance or facility
extended by the Lender or any other financial institution to any Obligor when
such sum is due;    
(b)
any other sum owing by an Obligor to any person is declared due and payable
before the stated maturity or is placed on demand by reason of an event of
default (whatever called);    
(c)
any Obligor is insolvent or admits its inability to pay its debts or begins
negotiations with its creditors with a view to rescheduling its indebtedness;  
 
(d)
any resolution is passed or application made for the liquidation or bankruptcy
of an Obligor;    
(e)
changes in the applicable laws or regulations governing this Facility Letter
make it impossible or unlawful for the Lender to give effect to or continue with
its obligations;

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
(f)
any event occurs which in the Lender's reasonable opinion has a material adverse
effect on an Obligor's ability to comply with its obligations under this
Facility Letter or the Guarantee;    
(g)
any Obligor fails to comply with any of its obligations under this Facility
Letter, any Letter of Undertaking or the Guarantee (each a "Finance Document")
or any representation made or information provided by any Obligor under or in
connection with any Finance Document is incorrect or misleading;    
(h)
any Finance Document ceases for any reason, to be in full force and effect or it
becomes unlawful for any Obligor to perform any of its obligations under any
Finance Document;    
(i)
the direct and/or indirect holding of the Guarantor in the fully paid up
registered capital of the Borrower falls below one hundred percent (100%); and  
 
(j)
any other event occurs which in the Lender's reasonable opinion may have a
material adverse effect on the political, economic, or financial situation in
the PRC or the country in which the Guarantor is domiciled or which gives the
Lender reason to believe that any Obligor may be unable to strictly comply with
its obligations under any Finance Document.     For the purpose of this Clause
12 "reasonable opinion" means that which an objective lender in the same
position as the Lender would regard as being reasonable having regard to all of
the circumstances and prevailing market practice at the time.  
13.
UNDERTAKINGS     For so long as any obligation or liability of the Borrower
under this Facility Letter remains actually or contingently outstanding each
Borrower shall:    
(a)
provide a copy of its audited financial statements for each financial year
prepared in accordance with accounting principles and practices generally
accepted in the PRC within 120 days after the end of such year;    
(b)
provide a copy of its un-audited half yearly management accounts prepared by the
financial controller including a profit and loss account and balance sheet
within 90 days after the end of each half year period;    
(c)
ensure that financial statements accounts that it provides to the Lender are
current and accurate in all possible respects;    
(d)
advise the Lender in writing forthwith of the details of any litigation,
arbitration, or other proceeding threatened against it and of any other event or
circumstance which may have a material adverse effect on it or its ability to
comply with its obligations under this Facility Letter;

 
 
- 7 -

--------------------------------------------------------------------------------

 
 

 
(e)
provide the Lender with such access to its properties, financial books and
records as the Lender may reasonably request;    
(f)
comply with all relevant laws, regulations, or other similar requirements which
apply to the conduct of its business or which apply to its entry into, or the
borrowing of RMB, repayment of RMB, and payment of interest and other fees and
costs under this Facility Letter;    
(g)
maintain its corporate existence and not engage in any activities other than
activities within its approved scope of business;    
(h)
maintain all insurances in relation to its business and assets that a prudent
company in a similar position would maintain.    
(i)
take all necessary action to protect and maintain (and take no action which
could imperil the continuation of) all licenses, authorizations, consents, and
material contracts necessary for the conduct of its business;    
(j)
file this Facility Letter with or report this Facility Letter to any relevant
authority or government department in the PRC as required by PRC law or practice
from time to time;    
(k)
pay all present and future stamp, registration and similar taxes and charges
payable in connection with this Facility Letter in the PRC;    
(l)
ensure that its obligations under this Facility Letter at all times rank at
least pari passu with all its other present and future unsecured obligations,
save for obligations mandatorily preferred by law;    
(m)
except where liens are created in the ordinary course of business, not grant or
permit to arise any form of encumbrance, mortgage, pledge, lien or any other
form of security interest on its present or future rights or assets, without the
prior written consent of the Lender, provided however, that this Clause 12(m)
does not prohibit the creation of any lien or encumbrance upon the Borrower's
intellectual property or equity interest,    
(n)
ensure that the direct and/or aggregate holding of the Guarantor in its fully
paid-up registered capital does not fall below one hundred percent (100%);      
 
(o)
ensure that the ratio of its registered capital to total investment and
borrowings complies at all times with the regulations and laws applicable in the
PRC;    
(p)
ensure that it maintains a positive net worth by ensuring that its liabilities
at no time exceed its assets;

 
 
- 8 -

--------------------------------------------------------------------------------

 
 

 
(q)
not transfer, novate or in any assign any of its rights or obligations under
this Facility Letter without the prior written consent of the Lender;    
(r)
not sell, transfer, lease, assign or otherwise dispose or attempt to sell,
transfer, lease, assign or otherwise dispose any of its rights or title to any
of its assets without the prior written consent of the Lender except where any
such disposal of assets is made in the ordinary course of business;    
(s)
not incur or permit to be outstanding any indebtedness for or in respect of any
transaction which has the commercial effect of a borrowing or the provision of
financial accommodation without the prior written consent of the Lender, except
any indebtedness under this Facility Letter or otherwise owing to the Lender;  
 
(t)
ensure that all documents, reports and other information delivered to the Lender
in connection with this Facility Letter are true, complete and up-to-date at the
time they are provided; and    
(u)
collect the revenues proceeds through the account number [RMB 512903482110801]
with [China Merchants Bank Suzhou Wuzhong Branch] (the "Collection Account"),
and provide to Lender, from time to time upon reasonable request by Lender or at
the interval as decided by Lender, the account statements or other documents
evidencing the account balance of the Collection Account and the receipts and
payments of funds through the Collection Account.    
(v)
promptly notify the Lender of the related transactions concerning 10% of its net
assets or more, including (i) the affiliated relationship of all parties to the
transaction, (ii) the detail of the transaction, (iii) the amount of transaction
or the corresponding proportion, and (iv) the pricing policies (including the
pricing policies on transactions with no amount or with symbolic amount).  
14.
REPRESENTATIONS AND WARRANTIES     The Borrower represents to the Lender as
follows and acknowledges that the Lender will enter into this Facility Letter in
reliance on these representations:    
(a)
it has the necessary power and authority (corporate, governmental or otherwise)
to enter into the obligations contained in this Facility Letter and to borrow
hereunder and has taken all necessary actions to authorize the acceptance of
this Facility Letter, the borrowing contemplated under this Facility Letter and
the performance of all obligations under this Facility Letter;    
(b)
subject to the discretionary nature of any remedies and limitations resulting
from laws of general application affecting creditors rights generally its
obligations under this Facility Letter are legal, valid, and binding obligations
of it enforceable in accordance with their terms;

 
 
- 9 -

--------------------------------------------------------------------------------

 
 

 
(c)
neither the execution of this Facility Letter nor any borrowing under it will
breach any law or regulation, or document establishing it or any term of any
other agreement;    
(d)
all financial statements and other information provided to the Lender are
complete and accurate in all respects;    
(e)
at the date of this Facility Letter, it is not in default under any instrument
or contract binding on it or any of its assets and there are no legal
proceedings pending or threatened before any court or governmental authority
which in any case may adversely affect in any material respect its financial
condition or ability to perform its obligations under this Facility Letter; and
   
(f)
it has disclosed to the Lender all necessary information relating to its
financial condition of which it is aware or should reasonably be aware is
material to the decision by the Lender to provide the Facility.  
15.
GENERAL
 
15.1
Expenses
   
(a)
Without prejudice to the other provisions of the Finance Documents, the Borrower
and the Lender agree to pay the fees, costs and expenses they each incur in
connection with the entry into and implementation of this Facility Letter.    
(b)
The Borrower agrees to reimburse the Lender on demand for all fees, costs and
expenses incurred by the Lender in connection with the enforcement of its rights
under this Facility Letter with respect to that Borrower, on a full indemnity
basis.  
15.2
No Deductions     All payments by the Borrower shall be made in Renminbi and
shall be free and clear of and without any deduction or set off whatsoever. If
the Borrower is required by law to make any payment subject to deduction or
withholding, then the Borrower shall together with such payment pay such
additional amounts as will ensure the Lender receives and retains (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or required to be made.  
15.3
Taxes and Duty     The Borrower shall pay its respective present and future
stamp duties and all notarial, registration, recording and other like fees which
may be payable in respect of any Finance Document and any security and shall
indemnify the Lender against all liabilities, costs and expenses which may
result from any default in paying such duties or fees. Notwithstanding any terms
of stamp duty been set out previously, each party shall bear the present and
future stamp duty payable of its own in accordance with the related law and
regulation.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
15.4
Indemnity
    The Borrower shall fully indemnify the Lender from and against all damages,
losses, costs and expenses incurred by the Lender in connection with or arising
from the failure of the Borrower to perform any of its obligations under any
Finance Document, including, without limitation, legal and out-of-pocket
expenses and any funding or break costs associated with making available funds
or their re-allocation and shall reimburse the same to the Lender forthwith on
demand.  
15.5
Currency Indemnity     If the Lender receives an amount under this Facility
Letter from an Obligor in a currency other than Renminbi, the relevant
obligations shall be discharged only to the extent that the Lender may purchase
Renminbi with such other currency in accordance with the Lender's normal
procedures. If the amount of Renminbi so purchased, after deducting any costs of
exchange, is less than the relevant sum payable under this Facility Letter, the
relevant Obligor shall indemnify the Lender against the shortfall. This
obligation shall take effect notwithstanding any time or other indulgence
granted to any Obligor (or any other person) of any judgment or order being
obtained or the filing of any claim in the liquidation, dissolution or
bankruptcy (or analogous process) of any Obligor (or any other person).  
15.6
Set-off
    The Borrower irrevocably authorizes the Lender at any time after any sum has
become due under this Facility Letter without notice to apply any credit balance
in any currency on any account of the Borrower against any such sum due from the
Borrower but unpaid.  
15.7
Signature and Seals     If the Lender after checking with reasonable care
determines that any seals or signature of the Borrower or a person authorized to
sign on behalf of the Borrower is genuine and subsequently takes any action or
omits to take any action ("Action") in reliance on the genuineness of the seal
or signature, the Borrower shall bear any losses or damage arising or resulting
from the Action and shall not in any way seek to hold the Lender liable and
furthermore indemnifies the Lender against any and all losses and damage.  
15.8
Notices
   
(a)
Any notices, demands, or other documents to be sent to the Borrower pursuant to
the Finance Documents shall be in writing and may be delivered in person,
couriered, posted, faxed or sent by telex to the Borrower's address appearing in
this Facility Letter or to such other address as may be notified in writing from
time to time as the Borrower's address for receipt of notices, and shall be
deemed to have been received at the time which in the normal course of events
such notice would have been received, but in no event later than (i) the time of
delivery (if delivered in person); (ii) three (3) Banking Days after depositing
with a reputable courier company (if couriered); (iii) seven (7) Banking Days
after posting (if posted); or (iv) upon the production of a transmission report
by the machine from which the fax was sent which indicates that the fax was sent
in its entirety to the fax number of the recipient (if faxed).

 
 
- 11 -

--------------------------------------------------------------------------------

 
 

 
(b)
In the event that any information filed, informed or notified by the Borrower
with the Lender (including, without limitation, contact details, company name,
directors or representatives, specimen signatures and seals) changes, the
Borrower shall notify the Lender in writing within seven (7) Banking Days after
such change has occurred. If the Borrower fails to notify the Lender in
accordance with the preceding sentence, (i) the Borrower shall be solely
responsible for any disadvantages and/or damages resulting from such failure,
and (ii) if any notice, demand or other communication made or given by the
Lender to the Borrower under the Finance Documents cannot be delivered, or the
delivery thereof is delayed, as a result of the Borrower's failure, the Borrower
shall nevertheless be deemed to have received such notice, demand or other
communication at such time that delivery would have occurred but for the
Borrower's failure.  
15.9
Governing Law and Jurisdiction     The parties agree that this Facility Letter
and any Letter of Undertaking shall be governed by and construed in accordance
with the laws of the PRC. The Borrower submits for the benefit of the Lender to
the jurisdiction of the competent People's Court in Shanghai, PRC for the
purposes of any controversy, claim or dispute arising between the parties to
this Facility Letter or any Letter of Undertaking, or their successors or
assignees. The submission to jurisdiction contained in this clause does not
limit the Lender's right to commence proceedings in any other jurisdiction.  
15.10
Language
    This Facility Letter is written in English.  
15.11
Severability

 

  Any provision of this Facility Letter that is prohibited or unenforceable in
any jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. Any such unenforceability does not invalidate
the remaining provisions of this Facility Letter nor does it affect the validity
or enforceability of that provision in any other jurisdiction; and in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically as a part of this Facility Letter a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible to make
it legal, validity or enforceability of any other document creating any security
interest in connection with this Facility Letter.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
16.
CONFIDENTIAL INFORMATION     Notwithstanding any other provision hereof, the
Borrower acknowledges and agrees that: (i) the Lender may collect, acquire,
store and use any information relating to the Borrower, any account of the
Borrower and this Facility Letter (the "Confidential Information") for its
exercise of the rights and/or performance of the obligations under this Facility
Letter and/or applicable law, providing that the Lender shall keep confidential
the Confidential Information; (ii) the Lender is entitled to disclose the
Confidential Information as it may consider appropriate:    
(a)
if such Confidential Information is publicly available, other than as a result
of breach by the Lender;    
(b)
in connection with any legal or arbitration proceedings;    
(c)
if required to do so under any applicable law;    
(d)
to professional advisers and service providers of the Lender who are under a
duty of confidentiality to the Lender;    
(e)
to the Lender's group companies (which include all branches and all holding
companies, all subsidiary companies and all other subsidiaries of such holding
companies);

 

 
(f)
to any of Governmental Body, to the extent required ("Governmental Body" refers
to any court, department, commission, board, bureau, agency, public authority or
instrumentality of any country (including, without limitation, the PRC), any
state or any political subdivision thereof, including, without limitation, the
State Administration of Foreign Exchange, the People’s Bank of China and the
China Banking Regulatory Commission) (For the avoidance of doubt, the Borrower
acknowledges and agrees that the Lender is entitled to provide the Borrower's
relevant credit information to the Financial Credit Information Database (in
Chinese: graphic [chinese_pg13.jpg]）.); or

 

 
(g)
with the agreement of the Borrower.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
We, Bank of Tokyo-Mitsubishi UFJ (China), Ltd. acting through our Shanghai
Branch look forward to developing and strengthening our relationship with your
companies.  Please arrange for your companies to execute this Facility Letter in
the position indicated below.




For and on behalf of
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., acting through its Shanghai Branch




/s/ Authorized Representative
Authorised Signatory








For and on behalf of
Calgon Carbon (Suzhou) Co., Ltd.










/s/ Sunny Liu
Authorised Signatory
















 

 

For Bank Use Only   CCD   CFD 

 
Manager
Maker
Signature
Verify
 
Manager
Maker
Signature
Verify
 
 
 
 
         

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
EXHIBIT


Form of Advance Request


Date           [           ]


Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch
20/F, AZIA Center, 1233 Lujiazui Ring Road, Shanghai


Attention:  [          ]


Re:
RMB5,000,000.00 Uncommitted Revolving Loan Facility Letter dated August 14th,
2014 (the “Facility Letter”)



We refer to the Facility Letter mentioned above and request an advance under
that Facility Letter.


Amount requested:                                           RMB[           ]


Please make the funds available on [* specify date of advance *]. Such fund
should be credited into our RMB account opened with [* specify bank name *] of
the account number of [       ].


We confirm and undertake the following.


(i)  
No Event of Default (as defined in the Facility Letter) subsists at the date of
this request, or will subsist at the proposed date of advance under this request
or the result from the provision of the advance requested under this request.

(ii)  
The representations and warranties by us in the Facility Letter are true as at
the date of this request and will remain true as at the proposed date of advance
under this request.

(iii)  
The funds will be used exclusively for general working capital and will be used
for payment of:

o Purchase Expenses (payment of                      )
o General Expenses (payment of                      )
o Others (payment of                      )
and without prejudice to the general purpose of the working capital
requirements, we will promptly submit a formal explanation to you if the
specific purpose for the drawdown amount is to be changed.
(iv)  
This advance will be repaid in full on [* insert repayment date *].

(v)  
We will pay interest on the advance on the repayment date and otherwise comply
with all terms of the Facility Letter as it applies to this advance.

(vi)  
The proceeds of the advance will not be misappropriated, or applied towards
investments in fixed assets or equity interests, or applied in connection with
any production, operation or purpose prohibited by the laws, directives or
policies of the PRC.

(vii)  
You are entitled to change our means of payment from our own payment to your
bank entrusted payment.

(viii)  
You are entitled to monitor our relevant accounts with you and other banks.

(ix)  
You are entitled to inspect and monitor the use of the proceeds of the advance
in accordance with the Facility Letter and the Letter of Undertaking (as defined
in the Facility Letter) to which we are a party.

(x)  
This request should be read together with the Facility Letter.

(xi)  
we will provide all the business contracts, invoices and other relevant
documents and materials relating to the use of this advance, as requested by
you.

(xii)  
The means of your entrusted payment will be applied to any loans under the
Facility Letter.

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
For and on behalf of
Calgon Carbon (Suzhou) Co., Ltd.






___________________
Authorised Signatory


We confirm receipt of this Advance Request and agree to the terms stipulated.
And we confirm the interest rate applicable to this advance is [*insert rate*].






Bank of Tokyo-Mitsubishi UFJ (China), Ltd.
Acting by and through its Shanghai Branch








By:________________________________
Authorized Signatory

 
- 16 -